      Case 1:19-cv-06919-VEC Document 14 Filed 11/26/19 Page 1 of 2

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


LIN KWOK KEUNG,                                          CASE NO: 1:19-cv-06919-VEC

        Plaintiff,                                     JOINT LETTER SUBMITTED
                                                         PURSUANT TO INITIAL
vs.                                                  PRETRIAL CONFERENCE ORDER

SUPER TASTE NOODLE INC., a New
York corporation, aka NEW SUPER
TASTE INC, d/b/a SUPER TASTE, and
GEORGE L. WONG, trustee, and FAITH
WONG, trustee,

      Defendants.
____________________________________/

Dear Judge Caproni,

        This letter is jointly submitted by the parties pursuant to your Order for an Initial Pre-
trial Conference [D.E. 9], dated July 29, 2019. The Initial Pre-trial Conference is scheduled for
Friday, December 6, 2019, at 10:00 a.m.

         (1)  Plaintiff filed this action for declaratory and injunctive relief pursuant to Article
III of the Americans with Disabilities Act ("ADA"), alleging violation of the ADA and parallel
New York State and City laws on the Defendants' property.

        (2)     Plaintiff invokes the jurisdiction of the Court pursuant to 28 U.S.C. §1331.
Plaintiff also invokes supplemental jurisdiction over Plaintiff's claims under the New York
Executive Law and the New York City Administrative Code pursuant to 28 U.S.C. § 1367.

        (3)     There are no contemplated motions at this time.

         (4)    The parties have initiated settlement discussions and the prospect for settlement
is likely.
              (i)    As per Paragraph 4, of the Initial Pretrial Order [D.E. 9], the parties met
and conferred on October 30th in a good faith attempt to settle this matter.

               (ii)    The parties discussed regarding and have requested an immediate referral
to the Southern District’s Mediation program.




                                                1
     Case 1:19-cv-06919-VEC Document 14 Filed 11/26/19 Page 2 of 2




Respectfully submitted,

By: S/ B. Bradley Weitz                  By: S/ Zhou M. Wang              .
   B. Bradley Weitz, Esq.                   Zhou M. Wang, Esq.
   THE WEITZ LAW FIRM, P.A.                 Law Office of Zhou Wang
   Bank of America Building                 2 East Broadway
   18305 Biscayne Blvd., Suite 214          9th Floor
   Aventura, Florida 33160                  New York, NY 10038
   Telephone: (305) 949-7777                Telephone: (212) 966 8860
   Facsimile: (305) 704-3877                 Facsimile: (347) 328 9358
   Email: bbw@weitzfirm.com                 Email: zhoumwang@yahoo.com
   Attorney for Plaintiff                   Attorney for Super Taste Noodle Inc.




                                     2
